DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I and Species 1a and 2a, corresponding to claims 1, 4, 6, and 8-16 in the reply filed on 6/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I and Species 1a and 2a, corresponding to claims 1, 4, 6, and 8-16 in the reply filed on 6/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 recites the limitation "the sensor".  There is insufficient antecedent basis for this limitation in the claim. It should read “the image sensor".
Claims 1, 13 and 15 recites the limitation "the first substrate" and/or "the second substrate".  There is insufficient antecedent basis for this limitation in the claim.  It should read “the second semiconductor substrate" and “the second semiconductor substrate".
Claims 1, 8, 14 and 15 recite the limitation "the first and second substrate".  There is insufficient antecedent basis for this limitation in the claim.  It should read “the first and second semiconductor substrate".
Claims 9-11 recite the limitation "the second substrate".  There is insufficient antecedent basis for this limitation in the claim.  It should read “the second semiconductor substrate".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US 9,136,304.
Regarding claim 1, Maeda (figures 2C & 20) teaches an image sensor comprising a plurality of pixels , each pixel comprising a photodetector PD and a circuit for controlling (fig 2C-Control Region) the photodetector PD, the photodetector PD being formed inside and on top of a first semiconductor substrate 93, and the control circuit (fig 2C-Control Region) formed inside and on top of a second semiconductor substrate 94 arranged on the first substrate 93, the sensor being intended to be illuminated on the side of the surface of the first substrate 93 opposite to the second substrate 94, the sensor further comprising a shield 58 arranged between the first 93 and second 94 substrates and extending over substantially the entire surface of the sensor, said shield 58 comprising at least one electrically-conductive layer (column 10, lines 3-15).
Though Maeda, which only teaches a control circuit (column  7, lines 9-20), fails to specifically teach the control circuit comprises at least one first MOS transistor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a MOS transistor as the control circuit in the invention of Maeda because it is a standard, conventionally known and used type of control circuit.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, Maeda teaches said at least one electrically-conductive layer of the shield 58 is made of metal (column 10, lines 3-15) or of a doped semiconductor material.
As to claim 8, Maeda (column 6, line 56) teaches the first and second substrates are made of silicon.
In re claim 9, Maeda (figure 20) teaches the shield 58 is separated from the second substrate by an insulating layer 81 (column 20, lines 59-60).
Concerning claim 10, Maeda (figure 20) teaches said at least one conductive layer of the shield 58 is connected to a node of application of a bias potential via a conductive via 40/42 crossing the second substrate 94.
Pertaining to claim 11, Maeda (figure 20) teaches each pixel comprises a conductive via 40/42 crossing the second substrate 94 and the shield 58, said via 40/42 coupling the photodetector PD to said at least one first MOS transistor (the control circuits).
Regarding claim 12, though Maeda fails to teach said conductive via has a diameter smaller than or equal to 90 nm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the diameter through routine experimentation (MPEP 2144.05).
With respect to claim 13, though Maeda fails to teach the control circuit comprises at least one second MOS transistor formed inside and on top of the first substrate, and wherein the gate of said at least one second MOS transistor is arranged on the side of a surface of the first substrate facing the second substrate, the gate of said at least one first transistor being arranged on the side of a surface of the second substrate opposite to the first substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this control circuit arrangement in the invention of Maeda because it is a standard, conventionally known and used type of control circuit.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 14, though Maeda fails to teach the distance between the first and second substrates is shorter than or equal to 750 nm it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the diameter through routine experimentation (MPEP 2144.05).
In re claim 15, though Maeda fails to teach no metal interconnection tracks parallel to the first and second substrates between the first substrate and the shield, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this arrangement in the invention of Maeda because it is a known equivalent arrangement.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Concerning claim 16, Maeda teaches the pixels of said plurality of pixels are arranged in an array (column 6, lines 51-56).
Claim(s) 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US 9,136,304, as applied to claim 1 above, and further in view of Kunitake et al.,  US 2022/0246666.
Pertaining to claims 3 and 4, Maeda fails to teach said at least one electrically- conductive layer of the shield is made of a germanium-containing semiconductor material (claim 3); said at least one electrically- conductive layer of the shield is made of a germanium-tellurium alloy (claim 4).
Kunitake teaches an imaging element having a light shield 150 made of Cu or an alloy of Ge and Te (page 6, paragraph 0108).
Since Maeda teaches the use of Cu (Column 10, lines 3-15) and Kunitake teaches both Cu and an alloy of Ge and Te (page 6, paragraph 0108) it would have been obvious to one of ordinary skill in the art at the time of the invention to use the alloy of Ge and Te  of Kunitake in the invention of Maeda because Kunitake teaches the equivalence of the two materials.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 6, is Maeda and Kunitake combine to teach the use of an alloy of Ge and Te, they therefore teach the shield is absorbing in a detection wavelength range of the sensor because they use the same materials as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach similar inventions to the claims or various embodiments of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        8/11/22